DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Kingdom of Belgium on June 30, 2017.	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Response to Amendment
The amendment filed on 09/13/2022 has been entered. Claims 1, 4-12 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on 05/13/2022. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a metal powder” in line 3, and “a metal powder”  in line 8. It is not clear if both of them are referring to the same powder. 
Claim 1 recites “providing (S1) a metal powder containing a copper-chromium alloy;…..wherein a metal powder containing a CuCr1Zr alloy is provided for the selective melting (S1)”. It is not clear if (S1) refers to providing a metal powder, or (S1) refers to a powder provided for selective melting.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim  1 recites the broad recitation "copper chromium alloy", and the claim also recites “CuCr1Zr alloy” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This raises the question of when infringement actually occurs; when someone practices the method using any copper-chromium alloy or when the specific alloy is used.
Claims 4-12 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102 (a) (2) prior art against the later invention.
Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), and further in view of Fickett, “Oxygen annealing of Copper: A review”, Materials science and engineering, 1974 (hereafter Fickett), and Shimizu et al. US 20170182558 (hereafter Shimizu), Popovich et al., “Microstructure and mechanical properties of additive manufactured copper alloy”, Materials letter, 2016 (hereafter Popovich), and Alloys.copper website, alloys.copper.org/alloy/C18150 (hereafter Alloys.copper).
Regarding claim 1,
“A method for producing a component containing copper by selective laser sintering, comprising the following method steps:” (Tsubota teaches a method of producing an additively manufactured article from a powder of copper alloy in abstract wherein the powder is sintered by a laser to produce the article in column 6, lines 55-56.)
“providing (S1) a metal powder containing a copper-chromium alloy;” (Column 1, lines 43-45 teaches “not less than 0.10 mass % and not more than 0.60 mass % of the chromium; and a balance of the copper.”)
“selectively melting (S2) the metal powder by laser radiation to produce the component;” (Fig. 5 and column 6, lines 53-60 teaches “The metal powder irradiated with the laser beam is melted and sintered and accordingly solidified. In this way, the metal powder at a predetermined position in first powder layer 1 is solidified to thereby form first shaped layer p1.” Fig. 1 teaches this step is repeated until the article is shaped.)

    PNG
    media_image1.png
    686
    403
    media_image1.png
    Greyscale

Fig. 1 of Tsubota teaches heat treatment of manufactured article
“heating (S3) the component …..in an oxygen-containing atmosphere; and” (Fig. 1 teaches heat-treatment of the manufactured article. Column 7, lines 25-30 teaches that the heat treatment can be done in an atmosphere of air. It is inherent that air contains oxygen. Hence Tsubota teaches heat treatment of additively manufactured article in an oxygen atmosphere. )
However, Tsubota does not teach heat treatment between 900 to 1000 degrees C, removing chromium oxide layer, and a CuCr1Zr alloy.
“heating (S3) the component to a temperature in the temperature range between 900°C and 1000°C” (Fickett teaches oxygen annealing of copper. Fickett teaches annealing copper and copper alloys in the presence of oxygen from 375 to 1083 °C on page 200, section II- the interactions of oxygen with copper. Fickett further teaches annealing at 1000 °C allows internal oxidation of metallic impurities in page 200. Hence, the claimed range overlaps with the range taught in prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to anneal the manufactured article in Tsubota between 900 to 1000 °C in air as taught in Fickett.  One of ordinary skill in the art would have been motivated to do so because “annealing of copper and its alloys in the presence of oxygen has been practiced for many years. It is usually done for one of two reasons: to decrease the low temperature electrical resistivity of already quite pure copper by an effective precipitation of some impurities or, with alloys of relatively low solute concentration, to create a hardening dispersion of oxide particles within the copper matrix” as taught in Introduction of Fickett. 
 Additionally, since the claimed ranges of 900 to 1000 °C overlaps the temperature disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
The primary combination of references does not teach removing chromium oxide layer, and a CuCr1Zr alloy.
“removing (S4) a chromium oxide layer formed on the surface of the component.” (Tsubota teaches in column 6, lines 15-20 “This step and subsequent steps are carried out in an inert gas atmosphere for example for suppressing oxidation of the additively-manufactured article.” It is implied that presence of oxygen during additive manufacturing creates metal oxides. However, Tsubota does not explicitly teaches removal of Chromium oxide.
Shimizu teaches methods and systems that use reactive fluids to actively manipulate the surface chemistry of the base material after the AM process. Shimizu teaches formation of metal oxide in presence of air as an unwanted effect. Shimizu teaches in paragraph [12] “Surfaces of the powder can become oxidized very quickly during the manufacturing process when exposed to the environment. Water vapor can absorb into the oxide, which can cause voids in the material formed with the additive manufacturing process.” It is implied that a powder containing Chromium would oxidize to chromium oxide in presence of air/oxygen.
 Shimizu teaches in paragraph [32] “one or more reactive fluids or fluid mixtures that react with the surface of the metallic powder or powders is brought into contact with the metallic powder prior to, during and/or after the AM process to actively manipulate the surface chemistry of the powder material thus the chemical composition of the surface of the powder material is controlled/reformed/modified before, during and/or after the AM process. Fluids including gas mixtures containing hydrogen, carbon monoxide or other gas components that chemically reduce surface oxides and/or otherwise clean or remove impurities on the surface of solid powders are used”. Here reducing surface oxide corresponds to removing surface oxide. It is implied that the method would remove chromium oxide when the powder contains chromium.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the step of removing chromium oxide from the surface of manufactured article as taught in Shimizu to the method in modified Tsubota. One of ordinary skill in the art would have been motivated to do so because “the resulting mechanical and/or chemical properties of a fabricated object may be enhanced through manipulation of the surface properties of the base material” as taught in paragraph [14] of Shimizu.)
The primary combination of references does not explicitly teach a CuCr1Zr alloy.
“wherein a metal powder containing a CuCr1Zr alloy is provided for the selective melting (S1)” (The claim is interpreted as CW106C OR C18150 alloy as described on page 3 of the instant specification “The material designation/number of the CuCr1Zr alloy is also referred to as CW106C in Europe, and as C18150 in the United States.” The primary combination of references does not teach C18150 alloy.  
Alloys.copper teaches C18150 alloy that comprises Cu, Cr, and Zr, wherein Cr is 0.5 to 1.5%. 

    PNG
    media_image2.png
    1089
    1615
    media_image2.png
    Greyscale

Screenshot of alloys.copper teaches C18150 for fabrication structures like rod and wire
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use C18150 alloy as taught in Alloys.copper for selective melting as taught in Tsubota.
Popovich teaches properties of additive manufactured copper alloy. Popovich teaches making specimens from metal powder containing Cu-Cr-Zr alloys in Introduction. One of ordinary skill in the art would have been motivated to do so because “Cu-Cr and Cu-Cr-Zr alloys are widely used in aerospace and nuclear industry ….Minor additions of Zr and Ti improve material's hot ductility by forming zirconium and titanium sulphides” as taught in Introduction of Popovich. The teachings of Popovich about Cu-Cr and Cu-Cr-Zr alloys are applicable to CuCr1Zr alloy as it is a Cu-Cr-Zr alloy. The percentage of Cr in CuCr1Zr is 1%, whereas Popovich teaches CuCrZrTi alloy with 0.5-0.7% Cr in Materials and methods section. The range of 0.7% Cr in Popovich is close to the claimed range of 1% Cr in the instant claim. MPEP 2144.05-I teaches “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.) 
Regarding claim 4,
“The method   of claim 1,  wherein the component is heated (S3) to a temperature in the temperature range between 900°C and 1000°C in the presence of ambient air.” (Fig. 1 of Tsubota teaches heat-treatment of the manufactured article. Column 7, lines 25-30 teaches that the heat treatment can be done in an atmosphere of air. However, Tsubota does not teach heat treatment between 900 to 1000 degrees C.
Fickett teaches oxygen annealing of copper. Fickett teaches annealing copper and copper alloys in the presence of oxygen from 375 to 1083 °C on page 200, section II- the interactions of oxygen with copper. Fickett further teaches annealing at 1000 °C allows internal oxidation of metallic impurities in page 200. Hence, the claimed range overlaps with the range taught in prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to anneal the manufactured article in Tsubota between 900 to 1000 °C in air as taught in Fickett.  One of ordinary skill in the art would have been motivated to do so because “annealing of copper and its alloys in the presence of oxygen has been practiced for many years. It is usually done for one of two reasons: to decrease the low temperature electrical resistivity of already quite pure copper by an effective precipitation of some impurities or, with alloys of relatively low solute concentration, to create a hardening dispersion of oxide particles within the copper matrix” as taught in Introduction of Fickett. 
 Additionally, since the claimed ranges of 900 to 1000 °C overlaps the temperature disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
Regarding claim 5,
“The method   of claim 1, wherein the component is heated (S3) to a temperature of 950°C.” (Tsubota does not teach heat treatment at 950 °C. 
Fickett teaches oxygen annealing of copper. Fickett teaches annealing copper and copper alloys in the presence of oxygen from 375 to 1083 °C on page 200, section II- the interactions of oxygen with copper. Fickett further teaches annealing at 1000 °C allows internal oxidation of metallic impurities in page 200. Hence, the claimed temperature overlaps with the range taught in prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to anneal the manufactured article in Tsubota at 950 °C in air as taught in Fickett.  One of ordinary skill in the art would have been motivated to do so because “annealing of copper and its alloys in the presence of oxygen has been practiced for many years. It is usually done for one of two reasons: to decrease the low temperature electrical resistivity of already quite pure copper by an effective precipitation of some impurities or, with alloys of relatively low solute concentration, to create a hardening dispersion of oxide particles within the copper matrix” as taught in Introduction of Fickett. 
 Additionally, since the claimed ranges of 950 °C overlaps the temperature range disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)

    PNG
    media_image3.png
    348
    439
    media_image3.png
    Greyscale

Fig. 3 of Tsubota teaches sliced data in simulator for 3D printing

    PNG
    media_image4.png
    552
    429
    media_image4.png
    Greyscale

Fig. 4 of Tsubota teaches spreading powder as a layer on a table for the 3D printing method

    PNG
    media_image5.png
    505
    382
    media_image5.png
    Greyscale

Fig. 5 of Tsubota teaches forming a shaped layer from powder layer by laser beam

    PNG
    media_image6.png
    495
    392
    media_image6.png
    Greyscale

Fig. 6 of Tsubota teaches iterative method of forming an article layer by layer

    PNG
    media_image7.png
    552
    407
    media_image7.png
    Greyscale

Fig. 7 of Tsubota teaches a completed article 
Regarding claim 7,
“The method   of claim 1, 2§ 371 of PCT/EP2018/066748Docket No. 86932.0027\US  further comprising: providing the metal powder on a substrate;” (Fig. 4 of Tsubota)
“traversing a cross-sectional contour of the component by the laser radiation;” (Fig. 5 and column 6, lines 50-55 teaches “Laser emission unit 103 applies a laser beam to a predetermined position in first powder layer 1, based on the slice data” wherein Fig. 3 teaches slice data as cross-sectional contour of the component layer by layer.)
“applying additional metal powder to the formed cross-sectional contour of the component; and re-traversing a cross-sectional contour of the component by the laser radiation.”  (Fig. 6, 7, and column 7, lines 10-15 teaches “As shown in FIG. 6, after first shaped layer p1 is formed, piston 101 further lowers table 102 by a distance corresponding to one layer. After this, a second powder layer 2 is formed in a similar manner to the above-described one, and a second shaped layer p2 is formed based on the slice data. After this, the first step (S21) and the second step (S22) are repeated.”)
Regarding claim 8,
“A component containing copper that has been produced by one of the methods according to one of Claims 1 to 7.”  (Article 10 in Fig. 7 in Tsubota)
Regarding claim 9,
“The component according to Claim 8, wherein the component is designed as a current-conducting component.” (Table 5 in Tsubota teaches an article fabricated from Cr containing Cu alloy with a high electrical conductivity of 60% IACS, hence the article is current carrying.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, Shimizu, Popovich, and Alloys.copper as applied to claim 1 above, and further in view of Wang et al., US 7964085 (hereafter Wang). 
 “The method   of claim 1, wherein a removal (S4) of the chromium oxide layer takes place by compressed air blasting using solid blasting abrasive.” (The limitation “solid blasting abrasive” is interpreted as beat blasting as described in page 3 of the original specification “Slag abrasive, corundum, garnet sand, plastic, glass beads, dry ice, and/or chilled cast iron” . 
The primary combination of references in Claim 1 does not teach blasting to remove oxide layer. 
Wang is solving the same problem of removing oxide from a metal surface as the instant claim. Wang teaches a method of bead blasting to clean metal containing deposits on a metal surface wherein “In a bead blasting process, a stream of hard bead particles 26 is propelled toward the surface 20 by gas that is pressurized to a pressure sufficiently high to remove remaining metal-containing deposits 24 from the surface 20” as taught in column 6, lines 50-55.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the air blasting method as taught in Wang to clean the unwanted oxide layer taught in primary combination of claim 1. One of ordinary skill in the art would have been motivated to do so “to break up and remove loosened” metal containing deposits as taught in Column 2, lines 45-50 in Wang.)
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, Shimizu, Popovich, and Alloys.copper as applied to claim 9 above, and further in view of Prest, US 10546689 (hereafter Prest). 
Regarding claim 10,
 “The component according to Claim 9, wherein the component is designed as an induction coil.” (The primary combination of references does not teach designing an induction coil. 
Prest teaches a method to manufacture induction coil of copper by 3D printing in abstract. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the article in primary combination of references as an induction coil as taught in Prest. One of ordinary skill in the art would have been motivated to do so because using 3D method to produce induction coils “eliminates involvement of various manual manufacturing techniques used for manufacturing the induction coil 18, such that any dimensional inaccuracy associated with the induction coil 18 manufactured by the manual manufacturing techniques is reduced. Moreover, owing to precise dimensional characteristics of the induction coil 18, efficiency of heat treatment operation performed on the work piece using the induction coil 18 is substantially improved” as taught in column 7, lines 42-52 in Prest.) 
Regarding claim 11,
“The component according to Claim 10, wherein the component designed as an induction coil is hollow.” (The primary combination of references does not teach designing an induction coil. 
Prest teaches a method to manufacture induction coil of copper by 3D printing in abstract. Prest further teaches in abstract “The method further includes forming at least one hole in an annular member of the induction coil to receive a coolant and at least one hole in a first leg and a second leg to discharge the coolant.” Hence Prest teaches a hollow induction coil. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the article in primary combination of references as a hollow induction coil as taught in Prest. One of ordinary skill in the art would have been motivated to do so because “Copper induction coil assemblies are usually employed in various induction heating applications” as taught in column 1, lines 10-15 in Prest.) 
Regarding claim 12,
“The component according to Claim 11, wherein two end areas of the hollow induction coil have a closed design.” (The primary combination of references does not teach designing an induction coil. 
Prest teaches a method to manufacture induction coil of copper by 3D printing in abstract. Prest further teaches in abstract “The method further includes forming at least one hole in an annular member of the induction coil to receive a coolant and at least one hole in a first leg and a second leg to discharge the coolant.” Hence Prest teaches a hollow induction coil. Additionally Prest teaches an insulator 24 closing the ends and legs of the coil in Figure 2 and Column 2, lines 35-40 and thus having a closed design.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the article in primary combination of references as a closed, hollow induction coil as taught in Prest. One of ordinary skill in the art would have been motivated to do so to electrically isolate the legs of coil as taught in Column 5, lines 35-40 in Prest.) 
Response to Arguments
Applicant’s arguments filed on 09/13/2022 with respect to claim(s) 1,4-12 have been considered but are not persuasive. 
The applicant amended claim 1 to include "wherein a metal powder containing a CuCr1Zr alloy is provided for the selective melting (S1)". The applicant argues on page 4-5 that the cited references do not provide any motivation to select CuCr1Zr alloy for selective melting. However, Popovich teaches in Introduction “Cu-Cr and Cu-Cr-Zr alloys are widely used in aerospace and nuclear industry, ....Minor additions of Zr and Ti improve material's hot ductility by forming zirconium and titanium sulphides [9]. Using SLM for producing complex-shaped parts from copper alloys, in particular with internal cooling channels, can significantly shorten the manufacturing cycle and improve the overall performance of such parts.” The teachings of Popovich about Cu-Cr and Cu-Cr-Zr alloys are applicable to CuCr1Zr alloy as it is a Cu-Cr alloy. The percentage of Cr in CuCr1Zr is 1%, whereas Popovich teaches CuCrZrTi alloy with 0.5-0.7% Cr in Materials and methods section. The range of 0.7% Cr in Popovich is close to the claimed range of 1% Cr in the instant claim. MPEP 2144.05-I teaches “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.) 
The applicant argues on pages 4-5 of the remarks that Alloys.copper does not teach selective melting of C18150 alloy by laser radiation. The examiner did not rely on Alloys.copper to teach selective melting of Cu alloy by laser radiation. The examiner relied on Alloys.copper to teach that C18150 alloy is known in the prior art for its good electrical conductivity. Alloys.copper further teaches that C18150 products have good thermal and electrical conductivity, high strength, weldability, and oxidation resistance. This alloy is used to make soldering guns, and welding electrodes. Thus a PHOSITA would have picked C18150 alloy from available Cu alloys in the prior art for selective laser sintering.
The applicant argues on page 5 that Tsubota does not teach Cu-Cr1-Zr alloy. However, the examiner did not rely on Tsubota to teach a Cu-Cr1-Zr alloy.
In response to applicant's argument that on page 5 that alloys.copper does not teach the advantages described in original specification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument on page 5 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing laser power, easily detachable oxide layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument on page 5 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The applicant argues on Page 6 that Popovich does not teach subsequent heating in air, and this creation of chromium oxide. However, the Examiner did not rely on Popovich to teach subsequent heating in air.
In response to applicant’s argument on page 6  that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Tsubota teaches laser sintering of copper alloy to produce an article. Fickett teaches oxygen annealing of copper to increase conductivity. Popovich teaches that CuCrZr alloys are widely used. Alloys.copper teaches that Cu18150 alloys are also well studied, and available.
In response to applicant's arguments against the references individually on pages 4-6, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/
 Examiner, Art Unit 3761                                                                                                                                                                                             

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761